DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 1/19/2022, claims 1, 5, 11, and 14 were amended, none of the claims were cancelled and no claims were newly introduced. Accordingly claims 1-15 are currently pending in the application.
Allowable Subject Matter
Claims 1-15 are allowed over prior art of record.
Most relevant prior art of record is Koutrouli et al. (US 20200107137 A1) herein after Koutrouli.
Regarding claim 1, Koutrouli teaches A method comprising: at a wearable electronic device (system in Fig. 4) with: a first electro-acoustic input transducer (FM in Fig. 4) and a second electro-acoustic input transducer (RM in Fig. 4) arranged to pick up a first acoustic signal and convert the first acoustic signal to a first microphone signal and a second microphone signal ( in Fig. 1A FM and RM are first and second microphone signals combined to produced a beamformer BF1); and a third electro- acoustic input transducer arranged to pick up a second acoustic signal and convert the second acoustic signal to a third microphone signal (“e.g. a microphone (IM), for providing an electric input audio signal representative of an input sound signal (SITE) at the ear canal.” in ¶[0152]); and a processor : generating a beamformed signal based on the first microphone signal and the second microphone signal (BF1 in Fig. 1A);
 Koutrouli  does not specifically disclose the method further comprising the wearable device capable of detecting a voiced speech component, estimating a first frequency value representing a fundamental frequency of a voiced speech component in one or more of: the first microphone signal , the second microphone signal and the third microphone signal; configuring a first filter with one or more 
The following is the reason for allowance of claim 1:
Koutrouli alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises the wearable device capable of detecting a voiced speech component, estimating a first frequency value representing a fundamental frequency of a voiced speech component in one or more of: the first microphone signal , the second microphone signal and the third microphone signal; configuring a first filter with one or more first passbands , including an upper first passband , at one or more integer multiples of the first frequency value ; and one or more first stop bands adjacent the one or more passbands; wherein the first filter has a second passband above the upper passband ; filtering, using the first filter, one or more of: the first microphone signal, the second microphone signal and the beamformed signal,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-4, 6-13, claims are allowed for their dependency on allowed claim 1.
Regarding claim 5, Koutrouli teaches A method comprising: at a wearable electronic device (system in Fig. 4) with: a first electro-acoustic input transducer (FM in Fig. 4) and a second electro-acoustic input transducer (RM in Fig. 4) arranged to pick up a first acoustic signal and convert the first acoustic signal to a first microphone signal and a second microphone signal ( in Fig. 1A FM and RM are first and second microphone signals combined to produced a beamformer BF1); and a third electro- acoustic input transducer arranged to pick up a second acoustic signal and convert the second acoustic signal to a third microphone signal (“e.g. a microphone (IM), for providing an electric input audio signal 
 Koutrouli  does not specifically disclose the method further comprising wherein the method further comprises estimating a first frequency value representing a fundamental frequency in one or more of: the first microphone signal, the second microphone signal and the third microphone signal; configuring a first filter with one or more first passbands, including an upper first passband, at one or more integer multiples of the first frequency value; and one or more first stop bands adjacent the one or more passbands; wherein the first filter has a second passband above the upper passband filtering, using the first filter, one or more of: the first microphone signal, the second microphone signal and the beamformed signal and wherein the second passband is implemented by a high-pass filter with a lower cut-off frequency; comprising: detecting periods with presence of voiced speech and periods with absence of voiced speech in one or more of: the first microphone signal, the second microphone signal and the third microphone signal; in accordance with determining absence of voiced speech, reconfiguring the first filter, including setting a lower cut-off frequency of the high-pass filter at a predetermined lower cut-off frequency value.
The following is the reason for allowance of claim 5:
Koutrouli  alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises estimating a first frequency value representing a fundamental frequency in one or more of: the first microphone signal, the second microphone signal and the third microphone signal; configuring a first filter with one or more first passbands, including an upper first passband, at one or more integer multiples of the first frequency value; and one or more first stop bands adjacent the one or more passbands; wherein the first filter has a second passband above the upper passband filtering, using the first filter, one or more 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claim 14, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 5 (see reasons for allowance of claim 5 above).
Regarding claim 15, claim is allowed for its dependency on allowed claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMMAR T HAMID/               Examiner, Art Unit 2654